Exhibit 10.3

INTELLECTUAL PROPERTY LICENSE AGREEMENT

by and between

V.F. CORPORATION

and

KONTOOR ENTERPRISES, LLC

Dated as of May 17, 2019



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY LICENSE AGREEMENT

This INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”), dated as of
May 17, 2019 (the “Effective Date”), is made by and between V.F. Corporation, a
Pennsylvania corporation (“VF”) and Kontoor Enterprises, LLC, a Delaware limited
liability company (“Licensee”).

WHEREAS, pursuant to the Restructuring, VF and the other members of the VF Group
have contributed, transferred and conveyed, and agreed to contribute, transfer
and convey, to Kontoor Brands, Inc., a North Carolina corporation (“Kontoor
Brands”), and the other members of the Kontoor Brands Group, certain of the VF
Group’s assets, and members of the Kontoor Brands Group have assumed, or will
assume, certain of the VF Group’s liabilities, in each case, related to the
Jeanswear Business, and as a result of such transactions, the Kontoor Brands
Group will operate separately from the VF Group;

WHEREAS, as a result of the transactions contemplated by the Restructuring,
Licensee will be a Subsidiary of Kontoor Brands and a member of the Kontoor
Brands Group; and

WHEREAS, Licensee, on behalf of itself and the other members of the Kontoor
Brands Group, desires to obtain, and VF, on behalf of itself and the other
members of the VF Group, is willing to grant, certain rights and licenses to use
the Licensed VF IP and the VF Names and Marks in connection with the Jeanswear
Business solely as set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Definitions. For the purposes of this Agreement the
following terms shall have the following meanings:

“Advertising Materials” means any and all advertising, marketing, and
promotional images created primarily to advertise, market, or promote any denim,
apparel, accessories, footwear or related products in connection with the
operation of the Jeanswear Business.

“Advertising Materials License” has the meaning set forth in Section 2.04(a).



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person. For the purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. Notwithstanding any
provision of this Agreement to the contrary (except where the relevant provision
states explicitly to the contrary), no member of the VF Group, on the one hand,
and no member of the Kontoor Brands Group, on the other hand, shall be deemed to
be an Affiliate of the other.

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means, with respect to any Person, any federal, state, local or
foreign law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling,
directive, guidance, instruction, direction, permission, waiver, notice,
condition, limitation, restriction or prohibition or other similar requirement
enacted, adopted, promulgated, imposed, issued or applied by a Governmental
Authority that is binding upon or applicable to such Person, its properties or
assets or its business or operations.

“Business Day” means any day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

“Distribution” means the distribution to the holders of the issued and
outstanding shares of common stock, without par value and stated capital of
$0.25 per share, of VF (the “VF Common Stock”) as of the Record Date, by means
of a pro rata dividend, 100% of the issued and outstanding shares of common
stock, without par value, of Kontoor Brands (the “Kontoor Brands Common Stock”),
on the basis of one share of Kontoor Brands Common Stock for every seven then
issued and outstanding shares of VF Common Stock.

“Distribution Date” means May 22, 2019, the date on which the Distribution shall
be effected.

“Distribution Documents” means this Agreement and any other agreement entered
between certain members of the VF Group and certain members of the Kontoor
Brands Group in connection with the Restructuring and/or Distribution,
including, for the avoidance of doubt, the Separation and Distribution
Agreement, a transition services agreement, a tax matters agreement, an employee
matters agreement, certain commercial agreements, certain shared facilities
agreements and any other agreements, instruments or certificates related thereto
or to the transactions contemplated by the Separation and Distribution
Agreement.

 

2



--------------------------------------------------------------------------------

“Distribution Time” means the time at which the Distribution is effective on the
Distribution Date, which shall be deemed to be 11:59 p.m., Eastern Daylight
Time, on the Distribution Date.

“Effective Date” has the meaning set forth in the preamble.

“Existing VF Inventory” has the meaning set forth in Section 2.04(a).

“Form 10” means the registration statement on Form 10 filed by Kontoor Brands
with the United States Securities and Exchange Commission to effect the
registration of Kontoor Brands Common Stock pursuant to the Securities Exchange
Act of 1934 in connection with the Distribution, as such registration statement
may be amended or supplemented from time to time.

“Former Business” means any corporation, partnership, entity, division, business
unit, business or set of business operations that has been sold, conveyed,
assigned, transferred or otherwise disposed of or divested (other than solely in
connection with the Restructuring), in whole or in part, or the operations,
activities or production of which has been discontinued, abandoned, liquidated,
completed or otherwise terminated, in whole or in part, in each case, by either
Group prior to the Distribution Time.

“Governmental Authority” means any multinational, foreign, federal, state, local
or other governmental, statutory or administrative authority, regulatory body or
commission or any court, tribunal or judicial or arbitral authority which has
any jurisdiction or control over either party (or any of their Affiliates).

“Group” means, as the context requires, the Kontoor Brands Group, the VF Group
or either or both of them.

“Information Statement” means the Information Statement to be sent to each
holder of VF Common Stock in connection with the Distribution.

“Intellectual Property” means any and all intellectual property throughout the
world, including any and all U.S. and foreign (a) patents, invention
disclosures, and all related continuations, continuations-in-part, divisionals,
provisionals, renewals, reissues, re-examinations, additions, extensions
(including all supplementary protection certificates), and all applications and
registrations therefor, (b) trademarks, service marks, names, corporate names,
trade names, domain names, social media identifiers, logos, slogans, trade
dress, design rights, and other similar business identifiers or designations of
source or origin and all

 

3



--------------------------------------------------------------------------------

applications and registrations therefor, together with the goodwill symbolized
by any of the foregoing (collectively, “Trademarks”), (c) copyrights, works of
authorship and copyrightable subject matter and all applications and
registrations therefor, (d) trade secrets, know-how, confidential data and
information, technical information, including practices, techniques, methods,
processes, inventions, developments, specifications, formulations, manufacturing
processes, structures, chemical or biological manufacturing control data,
analytical and quality control information and procedures, pharmacological,
toxicological and clinical test data and results, stability data, studies and
procedures and regulatory information, (e) computer software (including source
code, object code, firmware, operating systems and specifications), (f)
databases and data collections and (g) all rights to sue or recover and retain
damages and costs and attorneys’ fees for the past, present or future
infringement, misappropriation or other violation of any of the foregoing.

“Inventory License Period” has the meaning set forth in Section 2.04(a).

“Jeanswear Business” means the businesses and operations of (a) the VF

Jeanswear coalition, which comprises the design, manufacture and sale of denim,
apparel, accessories, footwear and related products marketed under the principal
brand names listed on Exhibit A, and (b) the VF Outlet business, which operates
the VF Outlet stores located in the United States, in each case as more fully
described in the Form 10 and the Information Statement.

“Kontoor Brands” has the meaning set forth in the recitals.

“Kontoor Brands Assets” means any and all assets, of whatever sort, nature or
description, that are owned by, or have been or will be assigned or otherwise
transferred to, the Kontoor Brands Group, in each case pursuant to (a) the
Restructuring, (b) the Separation and Distribution Agreement or (c) any other
Distribution Document. For the avoidance of doubt, the Kontoor Brands Assets
includes the Licensed Kontoor Brands IP.

“Kontoor Brands Former Business” means each Former Business previously owned, in
whole or in part, or previously operated, in whole or in part, by VF or any of
its Subsidiaries and, as determined by VF and in its sole discretion, primarily
related to the Jeanswear Business or that would have comprised part of the
Jeanswear Business had such Former Business not been terminated, divested or
discontinued prior to the Distribution Time, including the Former Businesses set
forth on Exhibit B, but excluding, for the avoidance of doubt, all VF Former
Businesses.

“Kontoor Brands Group” means Kontoor Brands and its Subsidiaries as set forth on
Exhibit C, including all predecessors and successors to such Persons.

 

4



--------------------------------------------------------------------------------

“Licensed Jeanswear Business” has the meaning set forth in Section 2.01.

“Licensed VF IP” has the meaning set forth in Section 2.01.

“Licensee” has the meaning set forth in the preamble.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Record Date” means the close of business on May 10, 2019, the date determined
by the Board of Directors of VF as the record date for the Distribution.

“Restructuring” means the reorganization of certain businesses, assets and
liabilities of the VF Group and the Kontoor Brands Group to be completed before
the Distribution Time in accordance with the Restructuring Plan.

“Restructuring Plan” means that certain Project Phoenix Global Macro Step Plan,
the current version of which is attached hereto as Annex A, as may be updated
from time to time prior to the Distribution Time.

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement to be entered into between VF and Kontoor Brands on the
Distribution Date in connection with the Restructuring and the Distribution,
substantially in the form attached as an exhibit to the Form 10.

“Subsidiary” means, with respect to any Person, any other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.

“Transitional Licenses” has the meaning set forth in Section 2.04(a).

“VF” has the meaning set forth in the preamble.

“VF Assets” means all assets, of whatever sort, nature or description, of VF or
any of its Subsidiaries (including any member of the Kontoor Brands Group) other
than the Kontoor Brands Assets, including, for the avoidance of doubt, (a) any
Trademarks that use, contain or include “VF”, either alone or in combination
with other words, phrases or logos and (b) the assets set forth on Exhibit D.

 

5



--------------------------------------------------------------------------------

“VF Business” means all of the businesses conducted by VF and its Subsidiaries
from time to time, whether before, on or after the Distribution, other than the
Jeanswear Business and any Kontoor Brands Former Business. For the avoidance of
doubt, the Kontoor Brands Assets (and all assets and properties owned, directly
or indirectly, by entities forming all or part of such assets) will not be
considered part of the VF Business.

“VF Former Business” means the Former Businesses previously owned, in whole or
in part, or previously operated, in whole or in part, by VF or any of its
Subsidiaries and, as determined by VF in its sole discretion, primarily related
to the VF Business or that would have comprised part of the VF Business had they
not been terminated, divested or discontinued prior to the Distribution Time,
including the Former Business set forth on Exhibit E, but excluding, for the
avoidance of doubt, the Kontoor Brands Former Businesses.

“VF Group” means VF and its Subsidiaries (other than any member of the Kontoor
Brands Group) and, where applicable, the VF Former Businesses, including all
predecessors and successors to such Persons (excluding, for the avoidance of
doubt, all Kontoor Brands Former Businesses).

“VF License” has the meaning set forth in Section 2.01.

“VF Names and Marks” means any and all Trademarks of VF or any of its Affiliates
(other than any Trademark included in the Kontoor Brands Assets), including, for
the avoidance of doubt, any that use, contain or include “VF”, in each case
either alone or in combination with other words, phrases or logos, and any and
all Trademarks derived therefrom or confusingly similar thereto.

“VF Outlets License Period” has the meaning set forth in Section 2.04(a).

Section 1.02. Other Definitional and Interpretative Provisions. (a) In this
Agreement, unless the context clearly indicates otherwise:

(i) words used in the singular include the plural and words used in the plural
include the singular;

(ii) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(iii) except as otherwise clearly indicated, reference to any gender includes
the other gender;

 

6



--------------------------------------------------------------------------------

(iv) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(v) reference to any Article or Section means such Article or Section of this
Agreement, as the case may be, and references in any Section or definition to
any clause means such clause of such Section or definition;

(vi) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

(vii) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(viii) reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(ix) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to and including” and “through” means “through and
including”;

(x) the titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement; and

(xi) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the United States.

ARTICLE 2

GRANT OF LICENSE

Section 2.01. VF License. VF (on behalf of itself and the other members of the
VF Group) hereby grants to Licensee and the other members of the Kontoor Brands
Group a non-exclusive, worldwide, fully paid-up, royalty-free, non-transferable
(except as set forth herein), non-sublicensable (except as set forth herein)
license (the “VF License”) under the Intellectual Property owned by the VF Group
and included in the VF Assets (excluding any Trademarks), but only to the extent
such Intellectual Property is used or held for use in the Jeanswear Business as
of the Distribution Time (collectively, the “Licensed VF IP”) to use, reproduce,
create derivative works of, modify, distribute, make, have made, sell, offer for
sale or import products and services solely in connection with the operation of
the Jeanswear Business as conducted as of the Distribution Time and the natural
extensions and evolutions thereof (the “Licensed Jeanswear Business”).

 

7



--------------------------------------------------------------------------------

Section 2.02. Sublicensing. The VF License includes the right for Licensee to
grant a sublicense to manufacturers, suppliers, distributors, contractors or
consultants of the Licensed Jeanswear Business solely for the purpose of
providing products and services to, or otherwise acting on behalf of and at the
direction of, Licensee; provided that (a) each permitted sublicensee under this
Section 2.02 shall be bound by all obligations of Licensee under this Agreement
relating to the VF License; (b) Licensee shall be liable for any breach of the
terms and conditions of this Agreement with respect to the VF License by any
such sublicensee and (c) any sublicense granted hereunder shall terminate upon
the termination of the VF License.

Section 2.03. Assistance. Notwithstanding anything in this Agreement to the
contrary, with respect to the Licensed VF IP, neither VF nor any other member of
its Group shall be obligated to provide any materials or embodiments of or
related to such Licensed VF IP or any documentation, assistance, training,
guidance, maintenance, support or any other service of any kind whatsoever to
Licensee, any other member of the Kontoor Brands Group, or any of Licensee’s
permitted sublicensees with respect to its or their use, installation or
maintenance of such Licensed VF IP; provided that, notwithstanding the
foregoing, VF shall provide Licensee, or another member of the Kontoor Brands
Group designated by Licensee, with a copy of each item of software set forth on
Exhibit D to this Agreement, in object and source code format.

Section 2.04. Trademark Phase Out.

(a) Subject to the terms and conditions of this Section 2.04, VF, on behalf of
itself and its Affiliates, hereby grants to Licensee and the other members of
the Kontoor Brands Group a limited, non-exclusive, royalty-free, fully paid-up,
non-transferable, non-sublicensable license to use the VF Names and Marks
(i) for a period of twenty-four (24) months (the “VF Outlets License Period”),
but solely on the signage for the VF Outlets business which bear such VF Names
and Marks as of the Distribution Time, (ii) for a period of thirty-six
(36) months (the “Inventory License Period”), but solely to sell off any
inventory existing as of the Distribution Time or manufactured within one
hundred eight (180) days following the Distribution Time, in each case to the
extent bearing such VF Names and Marks (“Existing VF Inventory”) and
(iii) unless and until terminated pursuant to Section 2.04(e), solely in
connection with (A) the

 

8



--------------------------------------------------------------------------------

continued public display, use and other exploitation of Advertising Materials to
the extent included in the Kontoor Brands Assets and containing products bearing
any such VF Names and Marks as of the Distribution Time and (B) the creation,
modification, public display, use and other exploitation of new Advertising
Materials incorporating products bearing any such VF Names and Marks following
the Distribution Time (the license granted pursuant to this
Section 2.04(a)(iii), the “Advertising Materials License” and collectively, the
licenses granted pursuant to this Section 2.04(a), the “Transitional Licenses”).

(b) Any use of the VF Names and Marks by Licensee and the other members of the
Kontoor Brands Group pursuant to this Section 2.04 shall be (i) in a manner
substantially similar to the use of such VF Names and Marks as of immediately
prior to the Distribution Time, (ii) subject to any style or other usage
guidelines in effect as of the Distribution Time or as VF may provide to
Licensee from time to time and (iii) to the extent that such VF Names and Marks
were used by VF and its Affiliates (including, for the avoidance of doubt,
Licensee and the other members of the Kontoor Brands Group) as of immediately
prior to the Distribution Time in connection with products (including Existing
VF Inventory), services or other materials, used in connection with such
products, services or other materials of at least the same or higher quality
with respect thereto.

(c) During the VF Outlets License Period, any VF outlet stores bearing the VF
Names and Marks shall be managed and maintained in a manner consistent with such
practices as of immediately prior to the Distribution Time (including by
offering a comparable quality and mix of products at comparable prices as
offered immediately prior to the Distribution Time). If Licensee or any other
member of the Kontoor Brands Group desires to use the VF Names and Marks on the
signage for the VF outlets business beyond the VF Outlets License Period,
Licensee or such member of the Kontoor Brands Group shall provide VF with
written notice no later than six (6) months prior to the expiration of the VF
Outlets License Period (it being understood that after the receipt of such
notice, VF and Licensee or the applicable member of the Kontoor Brands Group
shall negotiate in good faith an arms-length, non-exclusive, royalty-bearing
trademark license agreement, not to exceed an additional eighteen (18) months
beyond the expiration of the VF Outlets License Period). Pursuant to such
trademark license agreement, Licensee or the applicable member of the Kontoor
Brands Group shall pay VF a royalty of two percent (2%) of the net sales of any
VF Outlets stores bearing the VF Names and Marks. The trademark license
agreement shall also contain such other terms as are customary to an arms-length
commercial agreement of its nature, including with respect to VF’s quality
control, auditing and approval rights, termination provisions and Licensee’s (or
the applicable member of the Kontoor Brands Group’s) recordkeeping and
indemnification obligations.

 

9



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, Licensee and the other
members of the Kontoor Brands Group shall use commercially reasonable efforts to
sell off any Existing VF Inventory as promptly as practicable following the
Distribution Time, and in any event prior to the expiration of the Inventory
License Period. Every six (6) months during the Inventory License Period,
Licensee shall provide VF with a written report setting forth in detail (i) the
amount of Existing VF Inventory sold during the previous six (6) months and
(ii) the amount of Existing VF Inventory remaining in stock (it being understood
that, so long as VF is reasonably satisfied that Licensee and the other members
of the Kontoor Brands Group are exercising commercially reasonable efforts to
sell off any such Existing VF Inventory during the initial Inventory License
Period, in the event that the Existing VF Inventory has not been exhausted by
end of such Inventory License Period, if requested in writing by Licensee, the
Inventory License Period may be extended by up to an additional two (2) years
upon VF’s prior written consent, which shall not be unreasonably withheld).    

(e) Notwithstanding anything herein to the contrary, VF may terminate the
Advertising Materials License in its sole discretion upon thirty (30) days’
prior written notice to Licensee. Upon any such termination of the Advertising
Materials License, Licensee shall, and shall cause the other members of the
Kontoor Brands Group to, cease any and all uses of the VF Names and Marks in
connection with Advertising Materials as promptly as reasonably practicable, and
in any event within thirty (30) days of receiving such written notice; provided
that, for the avoidance of doubt, Licensee and the other members of the Kontoor
Brands Group may continue to use any Advertising Materials existing at the time
of such termination so long as that any and all VF Names and Marks used in
connection with such Advertising Materials are relabeled, covered, struck over,
or otherwise removed therefrom so as not to be visible, displayed or otherwise
used on such Advertising Materials.

(f) VF shall have the right to inspect the use of the VF Names and Marks by
Licensee and the other members of the Kontoor Brands Group pursuant to the
Transitional Licenses to ensure compliance with the requirements of this
Section 2.04. In the event that VF finds, in its sole discretion, that any such
use deviates from such requirements, Licensee or the applicable member of the
Kontoor Brands Group shall, as promptly as practicable, take all necessary steps
to correct such non-conforming use of the VF Names and Marks. Upon termination
of the VF Outlets License Period or the Inventory License Period, as applicable,
all corresponding rights of Licensee and the other members of the Kontoor Brands
Group to use the VF Names and Marks shall automatically terminate, and Licensee
and the other members of the Kontoor Brands Group shall immediately cease such
use of the VF Names and Marks.

 

10



--------------------------------------------------------------------------------

(g) Licensee, on behalf of itself and the other members of the Kontoor Brands
Group, acknowledges and agrees that neither Licensee nor any other member of the
Kontoor Brands Group shall (i) except as expressly set forth in this
Section 2.04, have any rights in or to any of the VF Names and Marks or
(ii) contest the validity of any of the VF Names and Marks or VF’s or its
Affiliates’ ownership rights therein or thereto. Any and all goodwill generated
by the use of the VF Names and Marks under this Section 2.04 shall inure solely
to the benefit of VF and its Affiliates. Neither Licensee nor any other member
of the Kontoor Brands Group shall use the VF Names and Marks in any manner that
may harm, damage, disparage, challenge, bring into disrepute, impair or tarnish
the reputation or goodwill associated with VF, any of its Affiliates or any of
the VF Names and Marks.

Section 2.05. CHEM-IQ. For the avoidance of doubt, notwithstanding anything in
this Agreement or any of the other Distribution Documents to the contrary,
following the Distribution Time, Licensee and the other members of the Kontoor
Brands Group may exploit the CHEM-IQ mark and any of the related materials in
accordance with VF’s practice of making such materials generally available to
third parties on its website free of charge, subject to any terms and conditions
associated with such use. Licensee, on behalf of itself and the other members of
the Kontoor Brands Group, acknowledges and agrees that nothing herein shall be
construed as making any representation or warranty of any kind with respect to
the CHEM-IQ mark and any of the related materials.

Section 2.06. Retention of Rights. Licensee (on behalf of itself and the other
members of the Kontoor Brands Group) acknowledges and agrees that, with respect
to the Licensed VF IP and the VF Names and Marks, (a) as between the Kontoor
Brands Group and the VF Group, VF and the other members of its Group are the
sole and exclusive owners of all right, title and interest in and to such
Licensed VF IP and VF Names and Marks and (b) the VF License (including any
sublicensing rights granted in Section 2.02) and Transitional Licenses are
subject to, and limited by, any and all licenses, rights, limitations and
restrictions with respect thereto previously granted to or otherwise obtained by
any third party that are in effect as of the date hereof. All rights not
expressly granted by VF (on behalf of itself and the other members of its Group)
herein are hereby retained by the VF Group.

ARTICLE 3.

DISCLAIMER

Section 3.01. THE TRANSITIONAL LICENSES AND VF LICENSE AND ALL OTHER RIGHTS
GRANTED HEREUNDER ARE MADE ON AN “AS IS, WHERE IS” BASIS, AND VF HEREBY
DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES OF ANY KIND,

 

11



--------------------------------------------------------------------------------

INCLUDING WITHOUT LIMITATION, THOSE REGARDING MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR OF NON-INFRINGEMENT. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, VF SHALL NOT BE LIABLE UNDER ANY LEGAL OR EQUITABLE THEORY FOR
ANY INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND EVEN IF
VF HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

ARTICLE 4

MISCELLANEOUS

Section 4.01. Notice. Any notice, instruction, direction or demand under the
terms of this Agreement required to be in writing shall be duly given upon
delivery, if delivered by hand, facsimile transmission, mail, or e-mail
transmission to the following addresses:

If to VF to:

VF Corporation

105 Corporate Center Blvd.

Greensboro, North Carolina 27408

Attn: General Counsel’s Office

Email: [—]

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: Marc O. Williams

Daniel Brass

Email: marc.williams@davispolk.com

daniel.brass@davispolk.com

If to Licensee to:

Kontoor Enterprises, LLC 400 N. Elm Street,

Greensboro, North Carolina 27401

Attn: General Counsel’s Office

Email: [—]

 

12



--------------------------------------------------------------------------------

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn: Marc O. Williams

Daniel Brass

Email: marc.williams@davispolk.com

daniel.brass@davispolk.com

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

Section 4.02. Amendments; No Waivers. (a) Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by VF and Licensee, or in the case of a
waiver, by the party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

Section 4.03. Expenses. All third-party fees, costs and expenses paid or
incurred in connection with this Agreement will be paid by the party incurring
such fees or expenses, whether or not the Distribution occurs, or as otherwise
agreed by the parties in writing.

Section 4.04. Successors and Assigns. The provisions of this Agreement
(including the VF License and Transitional Licenses) shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided that neither party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement (including the VF
License and Transitional Licenses) without the consent of the other party
hereto. If any party or any of its successors or permitted assigns (a) shall
consolidate with or merge into any other Person and shall not be the continuing
or surviving corporation or entity of such consolidation or merger or (b) shall
transfer all or substantially all of its properties and assets to any Person,
then, and in each such case, proper provisions shall be made so that the
successors and assigns of such party shall assume all of the obligations of such
party under this Agreement.

 

13



--------------------------------------------------------------------------------

Section 4.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules of such state.

Section 4.06. Counterparts; Effectiveness; Third-Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). Neither this Agreement nor any
provision hereof is intended to confer any rights, benefits, remedies,
obligations, or liabilities hereunder upon any Person other than the parties
hereto, the respective members of their Groups, and each of their respective
successors and permitted assigns.

Section 4.07. Entire Agreement. This Agreement and the other Distribution
Documents constitute the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersede all prior agreements,
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter hereof and thereof. No representation, inducement,
promise, understanding, condition or warranty not set forth herein or in the
other Distribution Documents has been made or relied upon by any party hereto or
any member of their Group with respect to the transactions contemplated by the
Distribution Documents. In the event and to the extent that there shall be a
conflict between the provisions of this Agreement and the provisions of any
other Distribution Document, this Agreement shall control with respect to the
subject matter hereof.

Section 4.08. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or in any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from the transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in

 

14



--------------------------------------------------------------------------------

any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or outside of
the jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 4.01 shall
be deemed effective service of process on such party.

Section 4.09. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 4.10. Termination. Notwithstanding any provision of this Agreement to
the contrary, the Board of Directors of VF may, in its sole discretion and
without the approval of Kontoor Brands or any other Person, at any time prior to
the Distribution terminate this Agreement and/or abandon the Distribution,
whether or not it has theretofore approved this Agreement and/or the
Distribution. In the event this Agreement is terminated pursuant to the
preceding sentence, this Agreement shall forthwith become void and neither party
nor any of its directors or officers shall have any liability or further
obligation to the other party or any other Person by reason of this Agreement.

Section 4.11. Severability. If any one or more of the provisions contained in
this Agreement should be declared invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained in this Agreement shall not in any way be affected or impaired thereby
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
a declaration, the parties shall modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner so
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.

Section 4.12. Survival. All covenants and agreements of the parties contained in
this Agreement shall survive the Distribution Date indefinitely, unless a
specific survival or other applicable period is expressly set forth herein.

Section 4.13. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

15



--------------------------------------------------------------------------------

Section 4.14. Interpretation. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of its authorship of any of the provisions of
this Agreement.

Section 4.15. Specific Performance. Each party to this Agreement acknowledges
and agrees that damages for a breach or threatened breach of any of the
provisions of this Agreement would be inadequate and irreparable harm would
occur. In recognition of this fact, each party agrees that, if there is a breach
or threatened breach, in addition to any damages, the other nonbreaching party
to this Agreement, without posting any bond, shall be entitled to seek and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction, attachment, or any other
equitable remedy which may then be available to obligate the breaching party
(a) to perform its obligations under this Agreement or (b) if the breaching
party is unable, for whatever reason, to perform those obligations, to take any
other actions as are necessary, advisable or appropriate to give the other party
to this Agreement the economic effect which comes as close as possible to the
performance of those obligations (including transferring, or granting liens on,
the assets of the breaching party to secure the performance by the breaching
party of those obligations).

Section 4.16. Performance. Each party shall cause to be performed all actions,
agreements and obligations set forth herein to be performed by any member of
such party’s Group.

[The remainder of this page has been intentionally left blank; the next page is
the signature page.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

V.F. Corporation By:  

/s/ Laura C. Meagher

  Name:  Laura C. Meagher   Title:    Vice President Kontoor Enterprises, LLC
By:  

/s/ Rustin E. Welton

  Name:  Rustin E. Welton   Title:    VP & CFO